Title: To Thomas Jefferson from Nathaniel Tracy, 22 March 1786
From: Tracy, Nathaniel
To: Jefferson, Thomas



Dear Sir
Boston March 22. 1786

I take the Liberty of introducing to your Civilities Capt. Nathaniel Cutting who will have the Honor of delivering you this. You will find this Gentleman well informed with respect to the general State of our Affairs in this Country, and from a long Acquaintance with him I know that the greatest Confidence may be placed in his Honor and Integrity. Therefore I shall not apologize for this Intrusion.
Pray make my best Respects acceptable to the Gentlemen of your Family and believe me with the most sincere Respect & Esteem your most obed. Servant,

Nathaniel Tracy

